Exhibit99.2 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 14August2007 Commissioners, We are aware that our report dated 14 August2007 on our review of interim financial information of Amarin Corporation plc for the six month periods ended June30, 2007 and 2006 and included in the Company’s report on Form 6-K for the six months ended June30, 2007 is incorporated by reference in its Registration Statements on Form F-3 (Registration Nos.333-104748, 333-13200, 333-12642, 333-121431, 333-121760, 333-135718, and 333-131479). Yours very truly, PricewaterhouseCoopers
